      Case 18-02013          Doc 107      Filed 06/29/20        Entered 06/29/20 11:17:34            Page 1 of 2

                        United States Bankruptcy Court
                                   District of Connecticut
                                                                                                Filed and Entered
                                                                                                    On Docket
                                                                                                  June 29, 2020


This matter scheduled on September 3, 2020 before the
Honorable James J. Tancredi will be held remotely using
ZoomGov.


                   CLERK'S NOTICE AND INSTRUCTIONS ON SCHEDULED HEARING



PLEASE TAKE NOTICE that pursuant to the Court's General Order #4 Regarding Court Operations under the
Exigent Circumstances Created by COVID−19, this matter scheduled on Thursday, September 3, 2020, before the
Honorable James J. Tancredi will be held remotely, using the ZoomGov platform.




                               Important Policy Notice to the Bar, Public, and Media



Persons granted remote access to hearings and other proceedings held before the Court via ZoomGov,
CourtSolutions, CourtCall, or any other remote communication platform, are reminded that pursuant to policy of the
Judicial Conference of the United States and D. Conn. Bankr. L. R. 5073−1, it is absolutely prohibited to record,
photograph, rebroadcast or retransmit such proceedings (including streaming, screen−shots or any other audio or
video reproduction).

A violation of these prohibitions is subject to sanctions, including but not limited to restricted access to future
hearings, removal of court issued media credentials, or any other sanctions deemed necessary by the Court.



Inquiries regarding the scheduled remote hearing should be directed to the following Courtroom Deputy email address
CourtroomDeputy_Hartford@ctb.uscourts.gov.



See below for ZoomGov Connection Instructions to participate via video and/or telephonically.
       Case 18-02013             Doc 107   Filed 06/29/20   Entered 06/29/20 11:17:34           Page 2 of 2

Hartford Courtroom Deputy is inviting you to a scheduled ZoomGov meeting.

Topic: USBC−CT Hartford September 3, 2020
Time: Sep 3, 2020 09:00 AM Eastern Time (US and Canada)

Join ZoomGov Meeting
https://www.zoomgov.com/j/1615539059?pwd=dHU4NUtGUThlVjBmckVYdStTeThVZz09

Meeting ID: 161 553 9059
Password: Hartford1@
One tap mobile
+16692545252,,1615539059#,,1#,579561# US (San Jose)
+16468287666,,1615539059#,,1#,579561# US (New York)

Dial by your location
+1 669 254 5252 US (San Jose)
+1 646 828 7666 US (New York)
Meeting ID: 161 553 9059
Password: 579561
Find your local number: https://www.zoomgov.com/u/asRMOlNjH


For further instruction and best practices for appearing remotely utilizing ZoomGov, please find the ZoomGov Guide
for Participants on our website at www.ctb.uscourts.gov.

Dated: June 29, 2020
                                                                                  For the Court


                                                                                  Pietro Cicolini
                                                                                  Clerk of Court

United States Bankruptcy Court                                              Tel. (860) 240−3675
District of Connecticut                                                     VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                  * Voice Case Information System
Hartford, CT 06103                                                          http://www.ctb.uscourts.gov
                                                                            Form zoom
